Citation Nr: 0839486	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease, 
to include as secondary to service-connected residuals of 
cold injuries.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1973 
and from September 1981 to September 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a January 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  The Board remanded the case to the RO for further 
development in March 2008.  The case is once again before the 
Board for review.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
veteran's service connection claim.

The issue of entitlement to service connection for Raynaud's 
disease, to include as secondary to service-connected 
residuals of cold injuries, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown to have diastolic pressure readings 
predominantly at 110 or more, or systolic pressure readings 
predominantly at 200 or more.  The veteran requires 
continuous medication for control of his blood pressure.



CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In November 2003, October 2007, and May 2008 letters, VA 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  October 2007 and May 2008 letters provided 
the veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The veteran was provided pertinent 
information in accordance with Vazquez-Flores v. Peake in the 
May 2008 VCAA notice cited above.  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
The RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in a May 2008 letter.  The RO readjudicated 
the case in an August 2008 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  The Board has considered whether 
a staged rating is for consideration; however, the evidence 
of record does not establish distinct time periods where the 
veteran's service-connected disability results in symptoms 
that would warrant different ratings.

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id. 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  Parenthetically, the Board 
notes that effective October 6, 2006, the regulations for 
evaluating cardiovascular disorders were amended to add 38 
C.F.R. § 4.100.  Also, a new note (3) was added to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 which instructs to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease  See 71 Fed. Reg. 52457 (Sept. 
6, 2006).  However, the applicability date of the amended 
criteria is for claims received by the VA on or after October 
6, 2006.

Private treatment records dated in 2003 reflect blood 
pressure readings as follows: 132/106 (January 2003); 146/96, 
140/94 (February 2003); 138/80 (June 2003); 142/94 (June 
2003); 140/104 (August 2003); 130/82 (September 2003); 130/88 
(November 2003); and 146/116 (November 2003).

During a December 2003 VA examination, sitting, standing and 
supine blood pressure readings were 156/104, 180/118, and 
168/102 respectively.  The examiner stated that hypertension 
was poorly controlled due in part to inadequate medication.  
The examiner stated that there was some evidence that the 
veteran had some history of noncompliance with the treatment 
plans and missed clinic visits periodically.  

During an August 2008 VA examination, the veteran reported a 
history of headaches related to hypertension.  Continuous 
medication was needed to control hypertension.  The veteran 
also reported lightheadedness at work which he attributed to 
hypertension.  Three readings of the veteran's blood pressure 
were 158/108, 155/99, and 152/100.  The veteran was diagnosed 
with essential hypertension.  

The veteran is currently in receipt of a 10 percent 
evaluation under Diagnostic Code 7101.  A 10 percent 
evaluation is warranted in this case where the veteran's 
diastolic blood pressure is predominantly 100 or more, and he 
requires continuous medication for control hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  Private 
treatment records and VA examinations reflect diastolic blood 
pressure readings ranging from 80-118 and systolic blood 
pressure readings ranging from 99-180.  The majority of the 
veteran's diastolic blood pressure readings were below 110.  
The Board finds that diastolic pressure is not shown to be 
predominantly 110 or more, and systolic pressure is not shown 
to predominantly 200 or more to warrant a higher, 20 percent 
evaluation.  Id.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected 
hypertension.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for hypertension, in excess of 10 
percent, is denied.


REMAND

The Board remanded the case in March 2008 for a VA 
examination to determine whether the veteran's Raynaud's 
disease is related to service or to service-connected 
residuals of cold exposure.  The remand order directed that, 
based on a review of the claims file and any examination 
findings, the examiner should state the medical probabilities 
(less likely than not; at least as likely as not; or more 
likely than not) that any current Raynaud's disease is 
related to service and/or is proximately due to, or the 
result of, the service-connected cold injury residuals of the 
hands or feet.  The examiner was also directed to opine as to 
the medical probabilities (less likely than not; at least as 
likely as not; or more likely than not) that any current 
Raynaud's disease is permanently aggravated by the veteran's 
service-connected cold injury residuals of the hands or feet.  
A complete rationale was to be provided for any opinion 
rendered.

A VA examination was completed in August 2008.  The VA 
examiner stated that there was no clinical evidence noted in 
service treatment records to indicate that Raynaud's was 
related to or caused by military service.  The examiner also 
opined that the veteran's prior cold injury to the hands and 
feet was most likely aggravated by current Raynaud's disease.  
The examiner, however, did not provide an opinion as to 
whether the veteran's current Raynaud's disease was likely 
aggravated by service-connected cold injury residuals of the 
hands or feet.  Therefore, the Board finds that another 
remand is necessary in order to comply with the March 2006 
Board remand order.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998).  It is imperative that the RO review the 
examination report to ensure that it is in complete 
compliance with this remand prior to returning the case to 
the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to the 
August 2008 VA examiner, or another 
appropriate VA examiner if the August 2008 
examiner is unavailable, for a 
supplemental opinion.  The examiner should 
review the entire claims folder.  The 
examiner must indicate:  

(A)  Whether it is as least as likely as 
not that Raynaud's disease is proximately 
due to, or the result of, service-
connected cold injury residuals of the 
hands and/or feet; and,

(B)  Whether it is as least as likely as 
not that Raynaud's disease is permanently 
aggravated by service-connected cold 
injury residuals of the hands and/or feet.   

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should specifically address 
pertinent findings from the record, and 
should include a complete rationale for 
all opinions expressed.

The RO must review the examination report 
to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


